 In the Matter ofSUBURBAN LUMBERCOMPANYandINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,STABLEMEN AND HELP-ERS OFAMERICA, LOCAL UNION No. 676Case No. C-162.-Decided August 2, 1937Retail Coal,Lumber, andBuilding Material Industry-Unit Appropriate forCollective Bargaining:occupational differences;eligibility formembership inonly organization amongemployees-Representatives:proof of choice:applica-tion for membership inunion-Collective Bargaining:refusal to meet and nego-tiate withrepresentatives-DiscrunLnation:discharge-ReinstatementOrdered-Back Pay:awarded.Mr. Samuel G. Zackfor the Board.Mr. Floyd H. BradleyandMrs. Grace Heritage Smith,of Camden,N. J., for the respondent.Mr. Albert K. Plone,of Camden, N. J., for the Union.Mr. Julius Schlezinger,of counsel to the Board.DECISIONSTATEMENT OF THE CASEOn December 14, 1936, Local Union No. 676, InternationalBrotherhood of Teamsters, Chauffeurs, Stablemenand Helpers ofAmerica, herein called the Union, filed a charge with the RegionalDirector for the Fourth Region (Philadelphia, Pennsylvania)against the Suburban Lumber Company, Oaklyn, New Jersey, therespondent herein, charging the respondent with violation of Section8, subdivisions (1) and (3) of the National Labor Relations Act,49 Stat. 449, herein called the Act.An amended charge, allegingviolation of Section 8, subdivisions (1), (3), and (5) of the Act, wasfiled on January 27, 1937.On January 28, 1937, the National LaborRelationsBoard, herein called the Board, by the Regional Directorfor the Fourth Region, issued its complaint against the respondent,alleging that the respondent had engagedin unfair labor practicesaffecting commerce withinthe meaningof Section8, subdivisions(1), (3), and (5), and Section 2, subdivisions (6) and(7) of the Act.In respect to the unfair labor practices, the complaint,as amendedat the hearing, alleges in substance that the respondent had ' dis-charged and refused to reinstate Robert Wenger, Fred L. Bartling,Charles Finney, Thomas J. Hengy, Michael Didio, and LawrenceGeiser for the reason that they had applied for membership in the194 DECISIONS AND ORDERS195Union; and that the respondent on December 10, 1936, and at othertimes since such date, had refused to bargain collectively with theUnion as the exclusive representative of the truck drivers employedby the respondent, said employees constituting an appropriate bar-gaining unit.The complaint and accompanying notice of hearingwere duly served upon the parties.The respondent filed a "Motion to Dismiss and Answer",' in whichit claimed that the Act was unconstitutional for stated reasons, andfurther, that the Board had no jurisdiction over the respondent.The "Motion to Dismiss and Answer" also answered the complaintby admitting some of the specific acts alleged therein but denyingthat the respondent had engaged in unfair labor practices.Pursuant to notice, a hearing was conducted by Robert M. Gates,the Trial Examiner duly designated by the Board, on February 18and 1911937 .2Full opportunity to be heard, to examine and'to cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded to the parties.At the hearing the respondent appeared,reserving all its rights, and objected to the proceedings, such objec-tion being based on the unconstitutionality of the Act, lack of juris-diction on the part of the Board, and failure of the complaint to setforth a sufficient cause of action against the respondent.The TrialExaminer overruled this objection.During the course of the hear-ing, several motions to dismiss the complaint were made.All of suchmotions were denied. The respondent took exception to these rulingsand to various rulings in regard to claimed procedural defects madeby the Trial Examiner during the course of the hearing.All rulingsof the Trial Examiner are hereby affirmed.Thereafter, the Trial Examiner duly filed his Intermediate Report.He found that the respondent had engaged in the unfair'labor prac-tices alleged in the complaint and recommended that the respondentcease and desist from such unfair labor practices and, in addition,offer reinstatement to the discharged employees with back pay.Ex-ceptions to the Intermediate Report were subsequently filed by therespondent.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE RESPONDENTThe Suburban Lumber Company is a New Jersey corporationwhich owns and operates at Oaklyn, New Jersey, a retail lumber,1The "Motion to Dismiss and Answer"was filed on February 9, 1937.At the requestofMr. Bradley,the respondent's counsel,the time for filing its answer had been extendedfrom February 5, 1937 until February 12, 1937.2 The hearing was originally scheduled for February 8, 1937.However, a postponementuntil February 18th was granted because of the illness of Mr. Bradley. 196NATIONAI. LABOR RELATIONS BOARDbuilding material,' and coal yard.Earl Bartling, the president ofthe respondent, acts as its general manager, and Fred K. Bartling,his brother, is the secretary-treasurer of the respondent and alsoits yard superintendent.The respondent employs three girls in itsoffice-,and ten or eleven workmen, seven of whom are engaged indriving trucks.The bulk of the materials purchased by the respondent is deliv-ered by rail to its yard, which is located on a siding of the Pennsyl-vania-Reading Sea-Shore Lines.Considerable material, consigned tothe respondent, is also delivered by steamer to the wharves at Phila-delphia, Pennsylvania, and Camden, New Jersey.These goods arethen transferred from the wharves to the respondent's yard eitherby rail, by trucks engaged by the vendor of the goods, or by therespondent's own trucks.Earl Bartling estimated that 16 per centof the time of the respondent's, truck drivers is devoted to haul-ingmaterialsinto its yard from the wharves in Philadelphia,Pennsylvania.Almost all of the purchases made by the respondent are deliveredto it from points outside New Jersey.4Of 27 carloads of materialsconsigned to the respondent at the Oaklyn station of the Pennsyl-vania-Reading Sea-Shore Lines during the months of October, No-vember, and December, 1936, and January, 1937, only three originatedin New Jersey.5During the same period 23 shipments of less thancarload size were consigned to the respondent at the Oaklyn station,all of which were shipped from outside New Jersey.6 In October,November, and December, 1936, all seven carloads of supplies re-ceived for the respondent at the Cooper's Point freight station ofthe Pennsylvania-Reading Sea-Shore Lines in Camden, New Jersey 7originated in States other than New Jersey.The respondent's products are sold almost entirely in New Jersey.Occasionally deliveries of building materials are made by the re-spondent into Philadelphia for the purpose of assisting regular cus-tomers of the respondent who are engaged in construction work inthat city.Such sales, however, comprise only a very small propor-tion of the respondent's total business.'IThe term "building material"includes plaster, lime, sand,cement, terra cotta, paint,hardware,and fireplace materialBuilding materials constitute only a small portion ofthe respondent's business,the principal portion being lumber and millwork4Board Exhibits 2A, 4 indicate that only shipments of coke originate in New JerseyThe lumber is brought in from Georgia,Oregon,and Washington;coal and cement fromPennsylvania;hardware from Connecticut,Illinois, and Michigan;putty from New York ;sash pulleys from Michigan;staples from New York;woodwork,doors, and blinds fromDelaware;flooring from Tennessee;moulding from Maryland;and gutters and tools fromOhio.6Board Exhibits 2A and 2B.OBoard Exhibits 2C and 2D.7Board Exhibit 4.8 The respondent's sales for the calendar year 1935,amounted to $124,863.82, and forthe calendar year 1936,to $200,589.42.Its purchases for the fiscal year 1936(Decem-ber 1, 1935 to November30, 1936)totaled $154,846 61 DECISIONS AND ORDERSH. THE UNION197Local Union No. 676 of the International Brotherhood of Team-sters,Chauffeurs, Stablemen and Helpers of America is a labororganization affiliated with the American Federation of Labor. Itadmits into membership truck drivers and their helpers.III. THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively1.The appropriate unitThe complaint alleges and the answer denies that the employeesin the respondent's transportation department constitute an appro-priate unit for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act. The respondent first contendedthat all its employees were in the same category and that they wereaccustomed to work interchangeably at the different tasks connectedwith the operation of its yard.No evidence was offered to supportthis contention, however.Later, during the course of the hearing,the respondent in effect repudiated its former position by attemptingto prove that Lawrence Geiser, one of the discharged employees, hadbeen permanently assigned to work as a glazer, after which he hadno longer been expected to drive a truck.The evidence convincinglyindicates that the respondent's truck drivers, although they occa-sionally helped out in the yard, devoted practically all of their timeto the duties involved in operating trucks, duties separate and dis-tinct from those performed by the respondent's other employees.Furthermore, only the truck drivers and their helpers are eligibleto membership in the Union.A unit composed exclusively of the truck drivers would insureto those employees the full benefit of their rights to self-organiza-tion and to collective bargaining,, and otherwise effectuate the poli-cies of the Act, and constitute a unit which is appropriate for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.2.Representation by the Union of the majority in the appropriateunitAccording to their own testimony, six of the respondent'sseventruck drivers applied for membership in the Union on December 1,1936, and authorized John O'Neal, the Union's business representa-tive, to negotiate with the respondent in their behalf. It is clear,therefore, that the Union was designated as their representative by amajority of the truck drivers in the respondent's employ.49446-38-vol. u[-14 198NATIONAL LABOR RELATIONS BOARDWe find that on December 1, and at all times thereafter, the Unionwas the duly designated representative of the majority of the em-ployees in the appropriate unit, and, pursuant to Section 9 (a) ofthe Act, was the exclusive representative of all the employees in suchunit for purposes of collective bargaining in respect to rates of pay,wages,hours of employment, or other conditions of employment.3.Therefusal tobargainPursuant to his authorization, O'Neal, on December 10, 1936, calledat the respondent's office to seeEarl Bartling.Not finding Bartlingin,O'Neal explained - the purpose of his visit to Miss Mitchell,Bartling's secretary.He left with her his card and a copy of thestandard form of union contract and informed her that he wouldreturn in 48 hours to negotiate an agreement with Earl Bartling.On the following morning, December 11, 1936,MissMitchellhanded Bartling the copy of the proposed union contract, saying,"A man was to see you yesterday about this, and said you must getin touch with him immediately."Bartling, noticing a union cardon the top of the instrument, tore it up without further examina-tion, remarking, "I must, must I? I don't have to be `must' foranybody."That same day the six truck drivers who had applied for mem-bership in the Union were discharged.They immediately beganpicketing the respondent's place of business.As a result uniondrivers refused to go through the picket line and trucks destinedfor the respondent's yard turned backsFollowing a newspaper article by O'Neal concerning the labordispute at the respondent's yard, Bartling, on December 19, 1936,wrote to O'Neal requesting information in regard to (1) the correctcharter name of the Union, (2) the official position held by O'Neal,and (3) the demands with which the respondent was expected toagree.He added, "I do not care-to discuss this in person, at thistime, as above stated, and the same applies to phone conversation."O'Neal replied to this letter on December 21, giving Bartling hisofficial title and stating that the answers to the other questionsraised in Bartling's letter were contained in the copy of the proposedunion agreement.No further word was heard from Bartling until December 28,when he wrote O'Neal requesting another copy of the proposedagreement.O'Neal responded to this letter by again calling atthe respondent's office.This time also he failed to find Bartling in.9 The record does not disclose the number of trucks which turned back because of therefusal of their drivers to pass through the picket line nor the ratio which such trucksbore to the trucks which did enter the respondent's yard.However,Lawrence Geiser, oneof the discharged employees,testified that among those which turned back were trucksfrom Philadelphia,Pennsylvania,and Wilmington,Delaware. DECISIONS AND ORDERS199O'Neal, however, explained the proposed contract to Miss Schwarz,Bartling's assistant, and left another copy of it with her.Hetestified that he informed her that "at any time that he (i. e. Bartl-ing) was willing to talk over the contract or agreement, I wouldbe reachable."Bartling made no attempt to get in touch withO'Neal, however.10B. The dischargesUpon reporting for work the morning of December 11, 1936, theday following O'Neal's first visit to the respondent's office, -fiveof the respondent's truck drivers, Fred L. Bartling, Michael Didio,Thomas J. Hengy, Robert Wenger, and Harvey Kulp, were ad-dressed by Fred K. Bartling, the respondent's secretary-treasurerand yard superintendent, who asked them if they had joined theUnion.All except Kulp raised their hands in response to thisquestion.Fred K. Bartling then took down the names of the fourmen who had raised their hands and instructed them to see EarlBartling before going home that evening.At the close of workthat day, these four employees, together with Lawrence Geiser andCharles Finney, the other truck drivers who had applied for mem-bership in the Union, were called, one by one, into Earl Bartling'soffice and discharged.Harvey Kulp, the seventh truck driver, wasretained.The respondent did not deny that Fred K. Bartling had spokento the men with respect to the Union nor that he had taken downthe names of the truck drivers who had raised their hands in re-sponse to his question concerning membership in the Union.How-ever, its president did deny that the discharges were made becauseof the Union and, in the case of each of the discharged employees,he gave a reason other than union activities for the dismissal.Toascertain the basis for each discharge, therefore, the cases of thedismissed employees will be considered individually.1.Fred L. Bartling.Fred L. Bartling, a nephew of Earl andFred K. Bartling, had been working for the respondent for aboutthreemonths at the time of his discharge.He had been hiredoriginally as a helper but had been promoted to the position of atruck driver after about three weeks.At that time he had askedfor and received an increase in salary.His work had never beencriticized.10 Bartling turned this copy of the proposed union agreement over to his attorney.Shortly thereafter,proceedingswere instituted by the respondent in the New Jerseycourts to enjoin the discharged employees from picketing its yard.These proceedingswere based upon the alleged illegality,under New Jersey law,of a provision in the pro-posed contract calling for a closed shop.This action explains to a large degree therespondent'smotive in requesting a copy of the agreement while refusing to negotiatewith the Union. 200NATIONAL LABOR RELATIONS BOARDFred L. Bartling was the first employee called into Earl Bartling'soffice on the evening of December 11, 1936.He testified that EarlBartling, in discharging him, stated "the only thing he could see todo was to lay me off, since I had affiliated myself with the Union."Earl Bartling contradicted Fred L. Bartling's testimony and con-tended that the reason for Fred L. Bartling's discharge was hisfailure to take a course at Franklin Institute in Philadelphia whichwould have equipped him with the knowledge necessary for him tobecome a salesman.The contention was that Fred L. Bartling hadnot been hired to be "just a laborer."The following testimony byEarl Bartling effectively disposes of this contention, however :When I brought him (i. e. Fred L. Bartling) into the office,I had him sign some papers relative to an accident in whichhe had been involved, and I told him that I was not satisfiedwith the fact that he had not taken his course, and I had alsobeen told that he was dissatisfied with his pay ; he was dissatis-fiedwith things in general, and I also knew that some of theemployees apparently were dissatisfied, and why hadn't he toldme so.He said he felt he would be squealing on the men totellme.I said, "It is your duty, in view of the fact that weare training you for an executive position, for your own benefitand the men's benefit, to tell me what is going on. I don't haveany use for an employee who won't avail himself of additionalknowledge; we better not have a man on the job that won'tcome in and cooperate with the management and tell them whenhe is dissatisfied, or that somebody else is dissatisfied."One of Fred L. Bartling's duties, while working for the respond-ent, had been to haul materials into the respondent's yard from thewharves in Philadelphia.He made three or four trips each weekinto Philadelphia for this purpose.Fred L. Bartling's salary had been $16 per week.He has notearned any money since the time of his discharge.2.Michael Didio.Michael Didio had been employed as a truckdriver by the respondent for about. six months at the time of hisdischarge.His salary had been $17.60 per week.He has earnedno money since his discharge.Didio was the second person called into Earl Bartling's office onthe evening of December 11.He testified that Bartling, in discharg-ing him, said, "Mike you joined the Union?" and upon receiving anaffirmative reply, continued, "Well, I will have to lay you off. Ican't trust you."Bartling denied making the above statements and contended thatDidio had been dismissed because he had stopped producing to thesatisfaction of the yard superintendent.No evidence of inefficiencywas introduced, however.Didio's work had never been criticized. DECISIONS AND ORDERS201Didio, during the course of his employment for the respondent,had made on an average of three or four trips per week into Phila-delphia for the purpose of bringing back supplies from the docks inthat city.3.Thomas J. Hengy.Thomas J. Hengy had been employed bythe respondent for approximately five years at the time of his dis-charge.He had received a salary of $19.80 per week.His workhad required him to make six or eight trips each week intoPhiladelphia.Hengy testified that Earl Bartling, in discharging him, informedhim that he was being fired because of the Union. Bartling con-tradicted this testimony and contended that Hengy, also, was dis-charged because of dissatisfaction with his work on the part ofFred K. Bartling.No evidence was introduced to support thiscontention.Hengy's work had never been criticized.Between the date of his discharge and the date of the hearingHengy earned between $20 and $25.4.RobertWenger.RobertWenger had been working for therespondent for about one year and eight months at the time of hisdischarge.He had driven a truck for the last year and a halfof that period.Wenger had made three or four trips each weekinto Philadelphia.His salary had been $17.60 per week.Wenger testified that Earl Bartling, before discharging him, hadasked whether he had joined the Union and, upon his replying inthe affirmative, had said, "I am going to lay you off to prevent astrike."Bartling denied making this statement and testified thatthe reason for Wenger's discharge was that his attitude had beenchanging and had become so bad that it was unwise to send him outto the public any more.He admitted that he had never criticizedhim for this, however.RobertWenger has not earned any money since the date of hisdischarge.5.Lawrence Geiser.Lawrence Geiser, at the time of his discharge,had been employed by the respondent for about two and a halfyears.For the last six weeks of this period he had been workingas a glazer in the glazing room.Until that time he had driven atruck regularly and, while doing so, had averaged three or four tripsper week into Philadelphia.The evidence is conflicting as to whetherGeiser's assignment to the glazing room was permanent or merelya temporary one for the duration of the storm sash season.No de-termination of this question is necessary, however, for a finding asto whether Geiser's discharge constituted an unfair labor practice.Geiser, because of his glazing duties, was not in the group of truckdrivers to whom Fred K. Bartling spoke on the morning of December11.He was requested to see Earl Bartling that evening, however. 202NATIONAL LABOR RELATIONS BOARDGeiser testified that Earl Bartling asked him if he had known ofthe union activities which were going on in the yard and, upon hisadmission that he had, discharged him with a statement to the effectthat it was necessary to lay him off since he could not be trustedany more if he could not be depended upon to inform Bartling of the"vital affairs" that were going on.Bartling denied that any suchconversation had taken place and contended instead that Geiser hadbeen discharged because he had become very grouchy and becausethe yard superintendent had been dissatisfied with his work as aglazer.His work had never been critized, however.Lawrence Geiser had received at the respondent's a salary of$17.60 per week.From the time of his discharge to the date of thehearing he had earned between $30 and $40.6.Charles Finney.Charles Finney had been working for therespondent for about eight years at the time of his dismissal and wasearning $17.60 per week.For the last three or four years he hadbeen driving a coal truck.He had not made any trips into Philadel-phia during the period in which he had driven the coal truck.Finney had come to work late on the morning of December 11,and, as a result, was not present when the other truck drivers wereaddressed by Fred K. Bartling.However, upon his arrival Fred K.Bartling questioned Finney in regard to the Union. In answer toa question asking him whether- he had sent in an application formembership in the Union, Finney said, "no".That evening, how-ever, he followed the others into Earl Bartling's office. It is sig-nificant that Finney's pay envelope had not been made up while thepay envelopes of the employees who had admitted joining the Unionand of Lawrence Geiser, whose testimony indicates that he had beenexpected to keep Bartling informed of the Union's activities, hadbeen made up. Finney's version of the conversation that took placebetween Earl Bartling and himself is as follows :I was the last one he called in.He called me in and said,"Charlie, you got more sense than either one of the gang". Isays, "How is that?"He says, "You didn't join the Union". Isaid, "Yes, I did."He says, "You joined the Union ?" I said,"Yes."He says, "Oh, what did you want to do that for?" SoI didn't say anything at the time.There was a girl in theoffice.She commenced and said, "Oh, you didn't join the Union,did you?" I said, "Sure." "Well," she said, "go on; don't dothat; give up and come back to us.We all like you and wantyou to stay with us." "Well," I said, "it is too late ; it is allover."Earl said, "If I had known that you had joined theUnion, I would have had your envelope made up." So he saystoMiss Alice, "Make his up, too." DECISIONS AND ORDERS203Bartling contradicted Finney's testimony and contended thatthe causes of Finney's dismissal had been drunkenness and twoaccidents in which he had been involved. Both accidents hadoccurred over a year before the discharge, however.Finney had earned about $40 in the period between his dischargeand the hearing.C. Conclusions with respect to the unfair labor practicesThe actions of the respondent which have been described aboveclearly indicate its hostility to the Union and its intention not tobargain collectively with the Union.Although O'Neal made twotrips to the respondent's office, no attempt to contact him was evermade by the respondent. In fact, Earl Bartling, in his letter ofDecember 19, expressly, stated that he did not care to discuss mat-ters with O'Neal, either in person or over the telephone.This state-ment can be construed in no other manner than as a refusal to nego-tiate with the Union.The discharge of the respondent's six union employees, constitut-ing all but one of its entire force of truck drivers, the day follow-ing the Union's first attempt to negotiate with the respondent intheir behalf leaves no doubt but that Fred L. Bartling, MichaelDidio, Thomas J. Hengy, Robert Wenger, Lawrence Geiser, andCharles Finney were discharged because they had applied for mem-bership in the Union.Their work having ceased as a result of anunfair labor practice, Fred L. Bartling, Michael Didio, Thomas J.Hengy, Robert Wenger, Lawrence Geiser, and Charles Finney at alltimes thereafter retained their status as employees of the respondent,within the meaning of Section 2, subdivision (3) of the Act.Noneof these employees has obtained any other regular or substantiallyequivalent employment so as to terminate their status as employees ofthe respondent.We find that the respondent has refused to bargain collectivelywith the representative of its employees, has discriminated againstits employees in regard to hire and tenure of employment, therebydiscouraging membership in a labor organization, and has interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.IV. EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and 204NATIONAL LABOR RELATIONS BOARDtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact the Board makesthe following conclusions of law :1.Local Union No. 676 of the International Brotherhood of Team-sters, Chauffeurs, Stablemen and Helpers of America is a labor or-ganization, within the meaning of Section 2, subdivision (5) of theAct.2.The truck drivers employed by the respondent constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9, subdivision (b) of the Act.3.By virtue of Section 9, subdivision (a) of the Act, Local UnionNo. 676 of the International Brotherhood of Teamsters, Chauffeurs,Stablemen and Helpers of America, having been selected as theirrepresentative by a majority of the employees in an appropriate unit,was on December 10, 1936, and at all times thereafter has been, theexclusive representative of all the employees in such unit for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.4.By refusing to bargain collectively with local Union No. 676of the International Brotherhood of Teamsters, Chauffeurs, Stable-men and Helpers of America as the exclusive representative of itsemployees in the appropriate unit, the respondent has engaged inand is engaging in unfair labor practices, within the meaning ofSection 8, subdivision (5) of the Act.5.Fred L. Bartling, Michael Didio, Thomas J. Hengy, RobertWenger, Lawrence Geiser, and Charles Finney were, at the time oftheir discharge, and at all times thereafter, employees of the respond-ent,within the meaning of Section 2, subdivision (3) of the Act.6.The respondent, by discriminating in regard to the hire andtenure of employment of Fred L. Bartling, Michael Didio, ThomasJ.Hengy, Robert Wenger, Lawrence Geiser, and Charles Finney,thereby discouragingmembership in a labor organization, hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8, subdivision (3) of the Act.7.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practices.within the meaning of Section 8, subdivision (1) of the Act.8.The aforementioned unfair labor practices are unfair laborpractices affecting commerce, within the meaning of Section 2, sub-divisions (6) and (7) of the Act. DECISIONS AND ORDERSORDER205On the basis of the findings and conclusions of law, and pursuantto Section 10, subdivision (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, Suburban Lumber Company, and its officers, agents, successors,and assigns, shall:1.Cease and desist from discouraging membership in Local UnionNo. 676 of the International Brotherhood of Teamsters, Chauffeurs,Stablemen and Helpers of America, or any other labor organiza-tion of its employees, by discharging, threatening to discharge, orrefusing to reinstate any of its employees for joining or assistingLocal Union No. 676 of the International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers of America, or any other labororganization of its employees;2.Cease and desist from in any manner discriminating againstany of its employees in regard to hire or tenure of employment forjoining or assisting localUnion No. 676 of the InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers ofAmerica, or any other labor organization of its employees :3.Cease and desist from refusing to bargain collectively with LocalUnion No. 676 of the International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers of America as the exclusiverepresentative of the truck drivers in its employ; and4.Cease and desist from in any other manner interfering with,restraining, or coercing its employees in the exercise of their rightsto self-organization, to form, join, or assist labor orgainzations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section7 of the National Labor Relations Act.5.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :a.Offer to Fred L. Bartling, Michael Didio, Thomas J. Hengy,RobertWenger, Lawrence Geiser, and Charles Finney immediateand full reinstatement, respectively, to their former positions, with-out prejudice to any rights and privileges previously enjoyed bythem ;b.Make whole said Fred L. Bartling, Michael Didio, Thomas J.Hengy, Robert Wenger, Lawrence Geiser, and Charles Finney forany loss of pay they have suffered by reason of their discharge bypayment to each of them, respectively, of a sum of money equal tothat which each would have earned as wages during the period fromthe date of his discharge to the date of such offer of reinstatement,less the amount each has earned during such period; 206NATIONAL LABOR RELATIONS BOARDc.Upon request, bargain collectively with Local Union No. 676of the International Brotherhood of Teamsters, Chauffeurs, Stable-men and Helpers of America, as the exclusive representative of thetruck drivers in its employ, for the purpose of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment;d.Post immediately notices to its employees in conspicuous placesthroughout its place of business, stating (1) that the respondent willcease and desist in the manner aforesaid, and (2) that such noticeswill remain posted for a period of at least thirty (30) consecutivedays from the date of posting;e.Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.CHAIRMAN MADDEN took no part in the consideration of the aboveDecision and Order.